          Case 4:20-cv-00706-JM Document 13 Filed 04/13/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

MYIA WOODS                                                                  PLAINTIFF


V.                                     4:20CV00706 JM


SAMSUNG ELECTRONICS OF AMERICA, INC.;
XYZ CORPORATIONS (whose name is otherwise unknown
but will be ascertained)                                                    DEFENDANTS


                                             ORDER

       Pursuant to Rule 41(a)(2), Plaintiff’s motion to dismiss (ECF No. 12) is GRANTED. The

Court notes that Plaintiff’s right to re-file these claims against Samsung Electronics of America,

Inc. is subject to Rule 41(d) of the Federal Rules of Civil Procedure. Under Rule 41(d), Plaintiff

may be ordered to pay any costs of this action which the Court deems appropriate if Plaintiff re-

files the claims against Samsung Electronics of America, Inc.

       The Motion to Dismiss (ECF No 12) is GRANTED. Samsung Electronics of America’s

Motion for Summary Judgment (ECF No. 9) is MOOT. The Clerk is directed to close the case.

The trial scheduled for June 21, 2021 is cancelled.

       IT IS SO ORDERED this 13th day of April, 2021.



                                                             _____________________________
                                                             James M. Moody Jr.
                                                             United States District Judge
